STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 April 18, 2012 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention:Mr. Bo J. Howell Re: O'Connor Fund of Funds:Aggregated Alpha Strategies LLC (formerly, UBS Multi-Strat Fund, L.L.C.) (File Nos. 333-179806 and 811-21516) Ladies and Gentlemen: On behalf of O'Connor Fund of Funds:Aggregated Alpha Strategies LLC (the "Fund"), transmitted for filing with the Securities and Exchange Commission (the "Commission") is Pre-Effective Amendment No. 1 (the "Amendment") to the Fund's Registration Statement on Form N-2 under the Securities Act of 1933, as amended (the "Registration Statement") (also constituting Amendment No. 19 to the Fund's Registration Statement on Form N-2 under the Investment Company Act of 1940, as amended (the "Investment Company Act")). Accompanying this filing are requests for acceleration, on behalf of the Fund andUBS Financial Services Inc., the Fund'sdistributor, of the Amendment to Tuesday, May 1, 2012. The Amendment is marked to show changes from the versions of the prospectus and statement of additional information ("SAI") included in the Registration Statement filed on February 29, 2012.These changes consist of those made in response to comments of the staff (the "Staff") of the Commission, provided by Mr. Bo J. Howell of the Staff to Gary L. Granik by telephone on April 2, 2012, relating to the Registration Statement, as well as various stylistic changes and disclosure clarifications. Set forth below is a summary of the Staff's comments and the Fund's responses thereto.For the convenience of the Staff, the comments have been repeated in the headings below, and the Fund's response follows each heading.Capitalized terms used but not defined herein have the meanings assigned to them in the Amendment. PROSPECTUS RISK FACTORS—Employing a Multi-Manager Strategy Involves Risks Not Present in Direct Investment Programs Comment 1.Please include additional disclosure regarding the high portfolio turnover rates of the Investment Funds. Response 1.We have revised the disclosure under the captions "PROSPECTUS SUMMARY—Risk Factors" and "RISK FACTORS—Employing a Multi-Manager Strategy Involves Risks Not Present in Direct Investment Programs" as requested. RISK FACTORS—Conflicts of Interest Comment 2.Pleaseclarify thedisclosure under the caption "RISK FACTORS—Conflicts of Interest" regarding the allocation of investment opportunities between the Fund and Adviser Clients. Response 2.The disclosure under the caption "RISK FACTORS—Conflicts of Interest" has been revised as requested. USE OF PROCEEDS Comment 3.Please clarify the disclosure under the caption "USE OF PROCEEDS," which states, in pertinent part, that the Fund will invest the net proceeds of the offering within three months of each closing of the purchase of Interests. Response 3.Item 7 of Form N-2 requires, in part, that a registrant disclose how long it is expected to take to fully invest the net proceeds of the offering in accordance with the registrant's investment objectives and policies.The Fund iscontinuously offeredand, unlikea traditional, underwritten closed-end fund that completes its offering and promptly invests its cash,the Fundconstantly raises funds from the sale of Interests and manages its cash position to make investments, pay expenses and pay withdrawing investors.The Fund, in this respect, is more akin to a mutual fund.We have revised the disclosure under the caption "USE OF PROCEEDS" accordingly. In addition to the foregoing changes, the Amendment includes the Fund's audited financial statements for the fiscal year ended December 31, 2011 and summary financial highlights derived therefrom.A consent from the Fund's auditor, Ernst & Young LLP, is included as an exhibit to the Amendment.The Amendment also includes certain other updating of Fund financial information, numerical data and disclosure clarifications. Please be advised that concurrent with the filing of the Amendment, the following additional items are being submitted: 1. A separate letter from the Fund in which the Fund acknowledges that: · should the Commission or the Staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Fund from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Fund may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. 2. Requests on behalf of the Fund and UBS Financial Services Inc. seeking acceleration of the effectiveness of the Amendment to May 1, 2012, or as soon thereafter as practicable. ***** We hope the Staff finds this letter and the revisions in the prospectus and SAI responsive to the Staff's comments.Should you have any questions or comments, please feel free to contact me at 212.806.5790 (ggranik@stroock.com) or Brad A. Green at 212.806.6274 (bgreen@stroock.com). Very truly yours, /s/ Gary L. Granik Gary L. Granik cc:Brad A. Green O'CONNOR FUND OF FUNDS:AGGREGATED ALPHA STRATEGIES LLC C/O UBS ALTERNATIVE AND QUANTITATIVE INVESTMENTS LLC STAMFORD, CONNECTICUT 06901 April 18, 2012 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attention:Mr. Bo J. Howell Re: O'Connor Fund of Funds:Aggregated Alpha Strategies LLC (formerly, UBS Multi-Strat, L.L.C.) (the "Fund") Pre-Effective Amendment No. 1 to Form N-2 Registration Statement (File Nos. 333-179806; 811-21516) Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, the Fund hereby requests acceleration of the effective date of the above-referenced Amendment to the Fund's Registration Statement on Form N-2 to May 1, 2012, or as soon thereafter as practicable. Very truly yours, O'CONNOR FUND OF FUNDS:AGGREGATED ALPHA STRATEGIES LLC By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Authorized Signatory UBS FINANCIAL SERVICES INC. 1 NEW YORK, NEW YORK10019 April 18, 2012 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 Attention:Mr. Bo J. Howell Re: O'Connor Fund of Funds:Aggregated Alpha Strategies LLC (formerly, UBS Multi-Strat Fund, L.L.C.) (the "Fund") Pre-Effective Amendment No. 1 to Form N-2 Registration Statement (File Nos. 333-179806; 811-21516) Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, UBS Financial Services Inc., as underwriter, hereby joins the Fund in requesting that the effective date of the above-referenced Amendment to the Fund's Registration Statement be accelerated so that it will be declared effective on May 1, 2012, or as soon thereafter as practicable. Securities of the Fund are being sold on a best efforts basis.No preliminary prospectuses have been or will be distributed before the date of effectiveness of the above-referenced Amendment to the Fund's Registration Statement.Prospective investors will receive final prospectuses. UBS FINANCIAL SERVICES INC. By: /s/ Brian Opatosky Name: Brian Opatosky Title: Authorized Person O'Connor Fund of Funds:Aggregated Alpha Strategies LLC c/o UBS Alternative and Quantitative Investments LLC 677 Washington Boulevard Stamford, Connecticut 06901 April 18, 2012 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Attention:Mr. Bo J. Howell Re: O'Connor Fund of Funds:Aggregated Alpha Strategies LLC (formerly, UBS Multi-Strat Fund, L.L.C.) (the "Fund") File Nos. 333-179806; 811-21516 Ladies and Gentlemen: At the request of the staff (the "Staff") of the Securities and Exchange Commission (the "Commission"), and in connection with a request for acceleration by the Fund of Pre-Effective Amendment No. 1 to its Registration Statement on Form N-2, File No. 333-179806, the undersigned Fund acknowledges the following: · should the Commission or the Staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Fund from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Fund may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, O'Connor Fund of Funds:Aggregated Alpha Strategies LLC By: /s/ Nicholas J. Vagra Nicholas J. Vagra Authorized Signatory
